Citation Nr: 0801597	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  03-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for idiopathic hypertrophic subvalvular aortic 
stenosis, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran seeks an increased disability rating in excess of 
30 percent for his service-connected idiopathic hypertrophic 
subvalvular aortic stenosis, status post myocardial 
infarction.

At his video conference hearing before the Board in November 
2007, the veteran testified that his service-connected heart 
condition has significantly worsened since his most recent VA 
examination for the heart, conducted in May 2005.  In 
addition, the veteran reported receiving a significant amount 
of treatment from the VA medical center in Indianapolis, 
Indiana, including emergency room visits in October 2007 and 
undergoing a stress test for his heart in 2006.  These 
records are not in the veteran's claims folders.

Given the passage of time since his most recent examination, 
and the allegations set forth by the veteran, the Board finds 
that a VA examination, after a review of the entire claims 
file, would assist the Board in clarifying the extent of the 
veteran's current disability and would be instructive with 
regard to the appropriate disposition of the issue under 
appellate review.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between 


the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Accordingly, this 
matter must be remanded for an additional VA examination of 
the heart to ascertain the current severity of the veteran's 
service-connected idiopathic hypertrophic subvalvular aortic 
stenosis, status post myocardial infarction.  Moreover, the 
RO should, with the veteran's assistance, obtain the 
veteran's updated treatment records for this condition.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected idiopathic hypertrophic 
subvalvular aortic stenosis, status post 
myocardial infarction, since May 2005.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  Regardless 
of the veteran's response, the RO must 
obtain all of the veteran's treatment 
records from the VA medical center in 
Indianapolis, Indiana, since May 2005.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the 


claim.  The veteran must then be given an 
opportunity to respond.  

2.  The RO must make arrangements for the 
veteran to be afforded a VA examination 
to determine the current extent and 
severity of his service-connected 
idiopathic hypertrophic subvalvular 
aortic stenosis, status post myocardial 
infarction.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished. The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination. The examiner must 
provide the following findings:

a) the veteran's workload capacity 
expressed in terms of metabolic 
equivalents (METs) as measured by 
exercise testing;

b) if exercise testing cannot be 
done for medical reasons, provide an 
estimation of the level of activity 
express in METs supported by 
specific examples, such as slow 
stair climbing or shoveling snow, 
that results in dyspnea, fatigue, 
angina, dizziness or syncope;

c) the veteran's left ventricular 
ejection fraction; 

d) whether the veteran has had more 
than one episode of acute congestive 
heart failure in the past year;

and

e) whether there is evidence of 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, 
or x-ray examination.

The report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 


have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

